Case 3:20-cr-00032-JD Document 1 Filed 12/30/19 Page 1of 3

AO 91 (Rev. [1/11) Criminal Complaint

UNITED STATES DISTRICT COURT DEC 30 201

Northern District of California

 

 

for the SUSAN Y. SCON

 

CLERK, U.S. DIST

NORTH DISTRICT OF CALI

 

 

This criminal complaint is based on these facts:

United States of America ) MAG
Vv. )
Anthony John Wengerd CaeN. 3 29 72088
)
)
_ _ _ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/29/2019 in the county of San Francisco in the
__Northern _ District of California , the defendant(s) violated:
Code Section Offense Description
18 USC 81 Arson within special maritime and territorial jurisdiction of the United States

See attached Affidavit of US Park Police Officer Onassis Batista

@M Continued on the attached sheet.

Sworn to before me and signed in my presence.

Date:

City and state:

12/30/2019

San Francisco, California

 

Mainant 's signature

Officer Onassis Batista

 

Printed name and title

SOM

A ’ «
Judge's signature

Hon. Sallie Kim

Printed name and title —
Case 3:20-cr-00032-JD Document 1 Filed 12/30/19 Page 2 of 3

Affidavit of United States Park Police Officer Onassis Batista in support ofa

‘Criminal complaint:

I, Onassis Batista, state

l.

I have been a United States Park Police Officer since 2002. I am assigned to
the San Francisco Field Office. I am a graduate of the Federal Law
Enforcement Training Center Basic Police School. My duties include, but
are not limited to, investigating criminal matters within the Presidio of San
Francisco and the Golden Gate National Recreation Area. This affidavit is
intended to show merely that there is probable cause for the requested
criminal complaint and arrest warrant and does not set forth all of my
knowledge about this matter. In addition, this affidavit is based on my
personal knowledge and information provided to me from other law
enforcement officers.

On December 29, 2019, at approximately 1950 hours, I was dispatched to
the area of Muni Pier and Van Ness Avenue for a report of a vehicle fire.
This area is called Aquatic Park and is U.S. Government property. I arrived
on scene and was met by SFPD units who advised me that the suspect was a
White Male Adult, 20-40 years old wearing a black hoody and black pants.
A witness was found on scene who was sitting in his PGE work vehicle and
noticed several trucks on fire. The witness looked up and saw a light to
medium skin tone male wearing a black hoody and black jeans walk towards
him and away from the fire.

Shortly thereafter, U.S. Park Police Master Patrol Officer Johnson responded
to upper Fort Mason to canvas the area for the suspect. That area is in close
proximity to Aquatic Park and is the direction in which the suspect was seen
leaving the area. MPO Johnson was flagged by another witness who told
MPO Johnson that a man dressed all in black jumped over a fence to
Building 112 at Fort Mason, which is a U.S. government maintenance
building, and may be inside the building.

MPO Johnson entered the courtyard of Building 112 and saw that a window
had been broken and the door was ajar. MPO Johnson saw someone inside
the building wearing a black hooded jacket and black pants.

. MPO Johnson ordered the suspect to show him his hands. The suspect did

not comply. The suspect then lit something on fire, dropped it on the floor,
and ran further into the building. I am informed that the building is a single-
Case 3:20-cr-00032-JD Document1 Filed 12/30/19 Page 3 of 3

. story building that stores maintenance equipment. I am further informed
that the fire caused extensive damage to the building and equipment.

7. The suspect exited the north side of the building and was apprehended by
U.S. Park Police Sgt. D’Onofrio and K9 Officer Petersen on the Great
Meadow after a short foot pursuit.

8. L arrived to assist with the custody of the suspect, ANTHONY WENGERD.
A search incident to arrest, I found a blue Bic lighter in his left front jacket
pocket. The suspect was transported to Van Ness Avenue for a cold show.
The first witness referenced above confirmed that the suspect fit the
description of the person he saw near the trucks on fire and who walked
towards him as he left the Aquatic Park area and headed to the Fort Mason
area.

9. Officer Brown and I transported WENGERD to U.S. Park Police Station for
processing. There, WENGERD was advised of his Miranda rights. He
waived his rights and agreed to be interviewed.

10.K9 Officer Petersen and I interviewed WENGERD at interview room #1.
WENGERD admitted to setting the vehicles on Van Ness Avenue on fire
and Building #112 on Fort Mason on fire.

11. Based on all facts above, I have probable cause to believe that on December
29, 2019, Anthony John Wengerd while in the Golden Gate National
Recreational Area, within the special maritime and territorial jurisdiction of
the United States, did commit the violation of 18 USC 81 Arson within
special maritime and territorial jurisdiction.

ees

U.S. Park Police Officer Onassis Batista

Sworn and subscribed before me this 4° day of December, 2019.

HONORABLE SALLIE KIM
UNITED STATES MAGISTRATE JUDGE
